Case 3:20-mj-O6003-DEA Document 10 Filed 08/27/20 Page 1 of 3 PagelD: 16

 

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
UNITED STATES OF AMERICA Hon. Douglas E. Arpert
v, Mag. No. 20-6003 (DEA)
ERIC BERNING , ; CONTINUANCE ORDER

This matter having come before the Court on the joint application of
Craig Carpenito, United States Attorney for the District of New Jersey (by
Michelle S. Gasparian, Assistant United States Attorney), and defendant Eric
Berning (by Brian P. Reilly, Esq.), for an order granting a continuance of the
proceedings in the above-captioned matter from the date of this order through
November 25, 2020, and the defendant being aware that he has the right to
have the matter submitted to a grand jury within 30 days of the date of his
arrest pursuant to Title 18 of the United States Code, Section 3161(b), and the
defendant through his attorney having consented to the continuance, and no
prior continuances having been granted by the Court; and for good and
sufficient cause shown,

IT IS THE FINDING OF THIS COURT that this ‘action should be
continued for the following reasons:

1. Plea negotiations may soon commence, and both the United

 

 
Case 3:20-mj-O6003-DEA Document 10 Filed 08/27/20 Page 2 of 3 PagelD: 17

2. States and the defendant seek time to achieve a successful
resolution of these negotiations, which would render trial of
this matter unnecessary;

3. Defendant has consented to the aforementioned continuance;

4. The grant of a continuance will likely conserve judicial
resources; and

5. Pursuant to Title 18 of the United States Code,

Section 3161(h)(7), the ends of justice served by granting the
continuance outweigh the best interests of the public and the
defendant in a speedy trial.
IT FURTHER APPEARING that the parties request that the Court’s
Standing Order 20-12 (COVID} be entered in this matter.
WHEREFORE, it is on this Xn day of August, 2020,
ORDERED that the proceedings scheduled in the above-captioned matter
are continued from the date of this Order through and including November 25,
2020;
ORDERED that the period from the date of this Order through and
including November 25, 2020, shall be exchudable in-computing time under the

Speedy Trial Act of 1974; and

 
Case 3:20-mj-O6003-DEA Document 10 Filed 08/27/20 Page 3 of 3 PagelD: 18

IT IS FURTHER ORDERED that Standing Order 20-12 shall be docketed

and entered in this matter for good cause shown.

Bowe Aes
A& ge, !
OO OA Be.
we
4
{ \
HONORABLE Dovaras E. ARPERT
UNITED STATES MAGISTRATE JUDGE

Consented and Agreed By:

Brian P, Reilly, £6q.
Counsel for Def¢dydant

 

Michelle S. Gasparian

Michelle S. Gasparian
Assistant United States Attorney

 

 
